Citation Nr: 1639420	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-47 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection of carcinoma of the lungs, including as secondary to asbestos exposure.

2. Entitlement to service connection of pneumonia, including as secondary to asbestos exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1978 to November 1982.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky, which denied the benefits sought on appeal.

These claims were previously before the Board in June 2014, at which time the claims were remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  That development having been completed, these claims are once again before the Board for further appellate consideration.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets any additional delay in the adjudication of the Veteran's claims, a remand is again necessary in this case in order to afford the Veteran every due consideration and a full and fair adjudication of his claims.  Specifically, the Board finds that a remand is necessary for two reasons.

First, the Board again notes that these claims were before the Board in June 2014.  At this time, the Board remanded both claims with instructions that the AOJ readjudicate the Veteran's claims.  The Board also ordered that if the Veteran's claims remained denied, he should be provided with a supplemental statement of the case and a request for clarification as to whether he wished to testify in a hearing before the Board, in light of the August 7, 2013 letter from the Veteran's representative which asked that such a hearing not be scheduled "at this time."

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  However, a review of the claims file shows that the Veteran's claims were readjudicated in an October 2014 supplemental statement of the case which continued to deny both claims.  The record does not, however, contain any attempt from the AOJ to clarify with the Veteran whether or not he wishes to present testimony before the Board.  Because the AOJ has not made any such attempt, the Board finds that this claim must be remanded once again in order to obtain compliance with the June 2014 remand.

A remand is also necessary in this case in order for additional VA medical evidence to be obtained.  Specifically, a review of the record indicates that the Veteran was examined by a VA medical professional in relation to these claims in July 2010.  At that time, the examiner stated that the Veteran suffered from four separate pulmonary disorders: chronic obstructive pulmonary disorder (COPD); adenocarcinoma of the right lung, status post-surgery; bilateral pneumonia; and granulomatous disease.  The examiner also stated that "the Veteran['s] current respiratory issues...[are] less likely as not...caused by or a result of in-service treatment of pneumonia lower left lobe, bilateral lower lobe pneumonia while service aboard a naval ship as a fireman (highly probably for asbestos exposure)."

As supporting rationale, the examiner offered discussion of each of the Veteran's four identified pulmonary disabilities.  In relevant part, the examiner stated that the Veteran's pneumonia was no longer an active diagnosis and that his carcinoma was distant from the site of his former pneumonia and not of the type typically related to asbestos exposure.  However, the examiner failed to opine as to whether the Veteran's COPD was at least as likely as not related to his asbestos exposure and only stated that it was not related to his in-service pneumonia.  Furthermore, the examiner went on to state that the Veteran's granulomatous disease was an active disability, but that it likely predated service.

In light of these statements from the July 2010 examiner, the Board finds that additional medical evidence is necessary as the examiner's opinion lacks clarity.  The opinion overtly offered by the examiner, and quoted above, is very unclear as to its subject matter.  Moreover, the examiner's supporting rationale fails to discuss all facets of the Veteran's claim, and it too lacks clarity in describing the Veteran's granulomatous disease as both "resolved" and "still present".  The unclear nature of these statements requires additional medical development of this case in order to fairly adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding treatment records which are not currently associated with the claims file, including any records identified by the Veteran.

2. Schedule the Veteran for a new VA medical examination of his pulmonary disorder with a new and appropriately qualified medical professional.  In scheduling this examination, the examiner should be provided with complete access to the Veteran's electronic claims file, and the examiner is asked to review the claims file in its entirety prior to offering an examination report, with particular emphasis on the Veteran's service treatment records and the July 2010 examination report.

The examiner is then asked to conduct a complete examination of the Veteran's pulmonary condition and functioning in order to assess the nature, severity, and etiology of any pulmonary disorders.  After conducting all indicated examinations and tests, the examiner is asked to answer the following questions:

A) What are the Veteran's current pulmonary disabilities?

In answering this question, the examiner should specifically address COPD, pneumonia, adenocarcinoma, granulomatous disease, and the chronic nature of any of these disabilities.  The examiner should also discuss the July 2010 examiner's statement on this question.

B) Is it at least as likely as not that any pulmonary disability is causally or etiologically related to the Veteran's military service, to include his exposure to asbestos while serving in the United States Navy?

C) Is it clear and unmistakable that any of the Veteran's current pulmonary disabilities preexisted his military service?

If so, is it clear and unmistakable that the Veteran's active military service did not aggravate his preexisting pulmonary disorder?

In answering these questions, the examiner is advised that something is clear and unmistakable when it is beyond debate and that the term "aggravation" has been defined as a permanent worsening of the given disability, beyond its natural progression.

3. Seek clarification from the Veteran as to whether or not he wishes to testify before the Board, and if so in what manner would he prefer to testify.

Any and all documentation seeking this clarification must be associated with the claims file prior to recertification to the Board.

4. Readjudicate the Veteran's claims for service connection after considering the record as a whole.  If the Veteran's claims continue to be denied, the Veteran should be provided with a supplemental statement of the case and an appropriate time for response.  The Veteran's claims should then be returned to the Board for further appellate consideration, with consideration to the Veteran's wishes to testify before the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




